The opinion of the court was delivered by •
Watkins, J.
From a conviction of the crime of petit larceny and sentence to six months’ imprisonment in the penitentiary, the de*974fendant prosecutes this appeal, relying upon a single bill of exceptions which he reserved to the ruling of the trial judge with regard to the admissibility of certain testimony.
It appears from the bill of exceptions that the accused availed himself of the grace of the special statute on the subject, and testified as a witness in his own behalf, and during the cross-examination he was asked the question whether he had not previously served a term in the penitentiary. To this question the objection was interposed that it involved a quest!on of character, and it could not be drawn in question by the prosecution for the reason that the defendant had not put it in issue.
This identical question was raised and decided contrary to present contention in the recent case of State vs. Rick Murphy, 45 An. —, the theory of our opinion being that the question was rather one touching the credibility of the accused as a witness than his character for honesty. The court was of opinion that the position occupied by the defendant was dual, he being, at one and the same time, witness and accused; and that, occupying such position, the prosecution was thus entitled to test his credibility. Whar. Crim. Ev., Sec. 489; 33 An. 537.
Judgment affirmed.